VBI VACCINES, INC. 222 Third Street, Suite 2241 Cambridge, MA 02142 Telephone: (617) 830-3031 July 8, 2015 VIA EDGAR CORRESPONDENCE Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attn: Jeffrey P. Riedler, Assistant Director Re: VBI Vaccines, Inc. Pre-Effective Amendment No. 1 to Registration Statement on Form S-3 Filed July 8, 2015 File No. 333-203493 Acceleration Request Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, as amended, VBI Vaccines, Inc. (the “Company”) hereby requests that the Securities and Exchange Commission (the “Commission”) take appropriate action to declare the above-referenced Registration Statement effective on Form S-3 (File No. 333-203493) on July 10, 2015 at 4:00 P.M. Eastern Time, or as soon thereafter as practicable. Once the Registration Statement has been declared effective, please orally confirm that event with our counsel, Mitchell, Silberberg & Knupp LLP, by calling Blake Baron at (917) 546-7716. The Company hereby authorizes Mr. Baron to orally modify or withdraw this request for acceleration. In connection with this acceleration request, the Company hereby acknowledges that: ● should the Commission or the staff of the Commission, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● the Company may not assert the staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, VBI Vaccines, Inc. By: /s/ Jeff R. Baxter Jeff R. Baxter ChChief Executive Officer cc:Kevin Friedmann, Mitchell, Silberberg & Knupp LLP Blake Baron, Mitchell, Silberberg & Knupp LLP
